Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 21-BG-241

                     IN RE ISAAC H. MARKS, SR., RESPONDENT.

                                A Member of the Bar
                    of the District of Columbia Court of Appeals
                           (Bar Registration No. 411706)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                                   (BDN 059-18)

                              (Decided June 24, 2021)

      Before THOMPSON and EASTERLY, Associate Judges, and NEBEKER, Senior
Judge.

      PER CURIAM: The Ad Hoc Hearing Committee issued its Report concluding

that Respondent negligently misappropriated entrusted funds, made six intentionally

dishonest statements and representations in court proceedings, failed to protect his

client’s interests, and undertook actions that seriously interfered with the

administration of justice 1 and recommending that Respondent be suspended for


      1
        District of Columbia Rules of Professional Conduct: Rule 1.1 (a) (failure to
competently represent a client; Rules 1.3(a), (b)(1) and (c) (failure to zealously
represent client, seek the client’s lawful objectives and act promptly); Rule 1.15(a),
                                          2


eighteen months with reinstatement conditioned on completing continuing legal

education 2 and a showing of fitness. Specifically, the Hearing Committee found

that Respondent was retained by McCloud to create a revocable trust naming

McCloud as the beneficiary and trustee, and upon McCloud’s death naming her

granddaughter, who was cognitively impaired, as the beneficiary and Respondent as

the successor trustee.   Additionally, upon McCloud’s death Respondent was to

marshal all trust assets (including the granddaughter’s social security payments that

were sent to the trust account and loan payments for loans made by McCloud),

promptly sell the family home, create a special needs trust for the granddaughter,

and identify a safe-living environment, preferably in an assisted-living facility, for

the granddaughter. After McCloud’s death, Respondent took control of the trust

assets and filed a petition to appoint a guardian for the granddaughter. However,

Respondent conceded that he erroneously withdrew funds from the trust account for

non-trust purposes and failed to promptly repay the funds. Furthermore, once the

guardianship was approved, Respondent failed to respond to requests for




commingling and misappropriation of client funds and failure to keep proper
records); Rule 1.15(c) (failure to notify and deliver client funds); Rule 8.4(c),
engaging in conduct involving dishonesty); and Rule 8(d) (serious interference with
the administration of justice).
      2
         The Committee recommended a total of nine hours with six hours devoted
to trust account management and three hours to legal ethics.
                                           3


information on the trust made by the attorney and guardian, resulting in the court

directing Respondent’s deposition. Further, in response to motions filed for an

accounting and later for removal of Respondent as the trustee, Respondent filed

responses that included false or misleading statements and made false or misleading

statement during a hearing. Those actions formed the basis for the Rule 8(c)

violation.




      Prior to his removal as trustee, Respondent failed to sell or preserve the real

estate, timely file real estate taxes, forward to the guardian the ward’s social security

payments that were previously deposited in the trust’s bank account, create a special

needs trust, and pursue repayments of loans held by the trust. The Committee

concluded that Respondent’s misappropriation was the result of negligence and a

violation of Rule 1.15(a). The Committee also concluded that Respondent’s failure

to protect his client’s interests violated numerous Rules of Professional Conduct.

The majority of the Committee concluded that Disciplinary Counsel had submitted

sufficient evidence to support a finding that Respondent made six intentionally

dishonest statements in violation of Rule 8(c).
                                           4


      Finally, the majority of the Committee determined that the requirements for

imposing a fitness condition had been satisfied. However, a dissenting opinion

argued that the evidence was insufficient to support a Rule 8(c) violation for each of

the six statements, concluding that the evidence supported the finding only for a

single statement and that the requirements for imposing a fitness condition had not

been met, and recommending the imposition of a one-year suspension with

reinstatement contingent on the completion of the CLE requirement.




      The Board of Professional Responsibility adopted the majority of the

Committee’s findings but concluded that the intent necessary to support a Rule 8(c)

violation had been established as to only two of Respondent’s statements. The Board

rejected the recommendation to impose a fitness requirement, concluding that the

imposition of the legal education condition would ensure that similar violations

would not occur in the future. The Board recommended a one-year suspension with

a CLE condition.




      Respondent filed a statement that he does not oppose the Board’s Report and

Recommendation, and no exceptions were filed by Disciplinary Counsel. Under

D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s report, the [c]ourt
                                         5


will enter an order imposing the discipline recommended by the Board upon the

expiration of the time permitted for filing exceptions.” See also In re Viehe, 762

A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the Board’s report

and recommendation, our deferential standard of review becomes even more

deferential.”). We are satisfied that the record supports the Board’s findings and

conclusions and that the Board’s recommended sanction of a one-year suspension

with conditions for reinstatement falls within the range of discipline imposed for

similar misconduct.3 Therefore, we accept the recommendation that respondent be

suspended for one-year and that reinstatement be contingent on the completion of

six hours of approved CLE on trust account management and three hours on legal

ethics.




      Accordingly, it is


      ORDERED that respondent Isaac H. Marks, Sr., is hereby suspended for a

period of one-year and that his reinstatement is contingent on his completion of six

hours of CLE on trust account management and three hours on legal ethics.


      3
          See, e.g., In re Soninen, 853 A.2d 712, 715 (D.C. 2004) (six-month
suspension for false statements and serious interference with the administration of
justice); In re Fair, 780 A. 26 1106, 1114 (D.C. 2001) (six-month suspension is the
norm for negligent misappropriation of entrusted funds).
                                          6


Respondent’s attention is directed to the requirements of D.C. Bar. R. IX § 14 and

their effect on eligibility for reinstatement. See D.C. Bar. R. IX § 16(c).